Atlanta Beijing Brussels Chicago Frankfurt Hong Kong London Los Angeles Milan New York Orange County Palo Alto Paris San Diego San Francisco Shanghai Tokyo Washington, D.C. (212) 318-6311 scottsaks@paulhastings.com February 15, 200859364.00002 VIA EDGAR Mr. Mark Kronforst Accounting Branch Chief Division of Corporation Finance U.S. Securities and Exchange Commission 100 F Street, N.E. Washington, D.C. 20549 Re: ILOG S.A. Form 20-F for Fiscal Year Ended June 30, 2007 Filed October 9, 2007 File No. 000-29144 Dear Mr. Kronforst I am writing to you on behalf of ILOG S.A. (“ILOG”), a société anonyme, a form of corporation incorporated under the laws of France, to confirm that ILOG is in receipt of the Staff comment letter, dated January 31, 2008 and, as you requested, to inform you that ILOG currently anticipates submitting its responses to the comment letter during the week of February 18, 2008.Please do not hesitate to contact the undersigned at (212) 318-6311 if you have any questions in regard to this matter. Sincerely, /s/ Scott R. Saks Scott R.
